It is well settled by the decisions of this court that, where *Page 84 
several rulings are grouped in one assignment of error, each ruling must be erroneous in order for said assignment to be available to the appellant. 7 Mayfield's Digest, and many cases cited on page 32. "Where the assignment of error is general, there can be no reversal, unless every assignment or ruling is bad." Mobile Co. v. Bromberg, 141 Ala. 258, 37 So. 395.
The first assignment of error refers jointly to error in sustaining the demurrer to counts 1 and 2 of the complaint. It is sufficient to say that count 1 was subject to the demurrer interposed. It does not set out the warranty or the nature or character of same. See forms 7 and 8 of the Code (Code 1907, p. 1194).
The second assignment of error charges error in sustaining the demurrer to "counts 3, 4, 5, 6, 7, and 8 of the amended complaint." The record, as finally corrected and agreed to, discloses no adverse rulings to the appellant as to counts 4, 6, and 8; hence, under the foregoing authorities, assignment of error No. 2 is unavailing for the purpose of reversing the judgment.
While the plea of tender may not be quite accurate, there was no demurrer interposed thereto, and we think that there was sufficient evidence offered to justify the trial court, sitting without a jury, in holding that said plea was established.
The trial court did not err in overruling the plaintiff's objection to the showing for the witness Sherman. It was in no sense a mere conclusion, but set out plain, relevant facts and was not subject to the only ground of objection assigned thereto.
The judgment of the circuit court is affirmed.
Affirmed.
SAYRE, GARDNER, and MILLER, JJ., concur.